Russell, 0. J.
 This record presents a very unusual case. Sib Britt, Wince Cofer, Louis Ross, Albert Leverett, and Eldridge Wilder were indicted in Gwinnett superior court for the offense of rape alleged to have been committed on the person of one Vera I. Center. At the September term, 1925, Britt, Cofer, and Wilder were jointly tried. Cofer and Britt were found guilty of rape, and Wilder of assault and battery. The jury recommended mercy in the cases of Cofer and Britt, fixing the penalty at one year minimum, and two years maximum. Cofer and Britt each made a separate motion for a new trial, and Cofer excepts to the judgment overruling his motion. According to the testimony of the prosecutrix, she was carried in an automobile for a ride from the office of an oculist in the City of Atlanta to the town of Tucker in DeKalb County, by the defendants Ross and Leverett.. At Tucker the car was stopped, and Ross, who had been raised in that section, got out of the car and had a conversation with Britt, Cofer, and Wilder, who lived a few miles away in the adjoining county of Gwinnett. At the conclusion of the conversation Ross returned to the automobile in which the girl was riding, and they drove to Britt’s pasture, in Gwinnett County. Ross, Leverett, and the girl had been there only a few minutes when they were overtaken by Britt, Cofer, and Wilder. According to the testimony of the prosecutrix, Ross, Cofer, Britt, and Leverett all made indecent proposals to her, Ross having taken her near the stream in the pasture and made these proposals before the arrival of Cofer, Britt, and Wilder upon the scene. Without going into all the details, the prosecutrix swore that Britt and Leverett by force had sexual intercourse with her. Cofer did not himself have sexual intercourse with her, because he was interrupted by Leverett; but he was present, according to the prosecutrix, with the intent to commit an outrage upon her person at the time that she was raped by *881each of them. No reference need be made to Wilder’s part, inasmuch as his case is not before this court. As observed more than a century ago by Blackstone, rape is a charge easily made, hard to prove, and harder still to be defended against; but since a careful review of the record in this case satisfies us that the merits of all of the exceptions contained in the record depend largely upon the evidence and the credibility accorded by the jury to the testimony of the prosecutrix, we shall consider some of the very peculiar circumstances in proof in this case from the mouth of the prosecutrix herself, notwithstanding which the jury, having the complaining witness before them in the county of the residence of the defendants and where the girl was herself a stranger, and being thus enabled to observe her manner of testifying, and her demeanor upon the stand, nevertheless believed her story. The prosecutrix had no acquaintance with Boss or Leverett prior to the afternoon of the alleged outrage. She was awaiting a street-ear to go from her home to the office of an oculist, when Boss and Leverett came along in an automobile and asked if she did not want to ride. She accepted the invitation and they carried her to the office on Mitchell Street. They waited outside until her return to the sidewalk, when she was again invited and accepted an invitation from them to take a drive. She accompanied them on this pleasure ride of several miles over roads she had never before traveled, and she did not demur to going even further after leaving Tucker to ride over into Gwinnett County without inquiry, nor does she appear to have asked to be carried home until it was nearly sundown and until Britt, Cofer, and Wilder came upon the scene at the pasture. According to the testimony, in the numerous assaults made upon her she offered all resistance that was possible under the circumstances; but when she 'finally escaped and when Boss and Leverett agreed to carry her back to Atlanta, she admitted that she consented and allowed each of them in turn to have sexual intercourse with her in the automobile en route to Atlanta. She further admitted that, having lost her pocket-book containing $1 in the encounter at the pasture in which she was several times knocked down, she accepted $1 from one of them and kissed them good-bye as she alighted from the car upon reaching a sidewalk near her home. The father of the injured female was a night-watchman, and was away from home when the girl arrived, but she immediately made complaint *882to her mother upon/ her entrance into her home. The mother called policemen, and they, finding scratches and bruises upon the girl, were diligent in arresting Ross and Leverett during the same night, although one of them was found several miles from the city in his house in Gwinnett County. In corroboration of the girl’s testimony, the policemen testified to signs of physical violence upon her person, and a physician testified that she had a scratch on her face, though her garments were not torn or bloody, and the examination of the physician tended to show that the girl had probably previously indulged in sexual intercourse. • ■
We have set forth the preceding general statement of facts, because the result reached bjr the jury under the circumstances is somewhat remarkable in that ordinarily several circumstances testified to by the prosecutrix herself would ordinarily discredit a female complaining of rape. An analysis of these circumstances, however, shows that each and all of them are of such a nature as not to require the jury to impeach the witness but merely to authorize them to discredit her. Upon the subject of corroboration, too, it is well settled, as to all criminal cases where corroboration may be deemed legally necessary, that the amount of corroboration required to induce mental conviction on the part of the jury beyond a reasonable doubt is a matter solely for the jury itself. So we can not hold as a matter of law that the verdict is contrary to the evidence, as alleged in the general grounds of the 'motion for a new trial. And since the trial judge has approved the verdict, his discretion in overruling that ground of the motion will not be controlled. The rulings contained in the first and second headnotes require no further elaboration, except in so far as it may be necessary to consider briefly the insistence of learned counsel that Cofer had no sexual intercourse with the injured female. From this fact it is argued that the verdict as to Cofer is wholly unsupported by the evidence. We have no doubt that the fact that Cofer did not have intercourse with the complaining female was most strongly and ably argued before the jury. However, as a matter of law one may be guilty as a principal in the second degree, aiding and abetting a rape to be committed, when nothing is further from his thought than a desire, to have sexual intercourse with the woman in question; and in this case the evidence for the State shows that Cofer had the will and desire to have sexual inter*883course with this female. The case of Lord Audley, 3 Corbett’s State Trials, 402, who was convicted of rape upon his own wife through the instrumentality of a ruffian minion, appears in almost every text-book on the common law of England, and may also be found in Corpus Juris and Buling Case Law. In this case, as already stated, Cofer was present at the two rapes committed, according to the statement of the girl, and at that time struck her with such force as to knock her down. He certainly did not respond to her cries for help or do anything to prevent them. His failure to interfere would not authorize his conviction if he was a mere bystander; but the jury had a right to believe from the circumstances that a plot was made at Tucker between Cofer and Boss, as well as others in the party, to meet the girl at the pasture named as the rendezvous and to have sexual intercourse with her, if not by fair means then by foul; and the testimony that Cofer endeavored to have intercourse with the girl, and her testimony that the only thing that prevented was the precipitateness of Leverett, was no doubt accepted by the jury. All of the details of the rencounter at the pasture tended to establish, if the story of the prosecutrix was true at all, that Cofer was present aiding and abetting the rapes committed by Britt and Leverett. The evidence does not show that Cofer was guilty as principal in the first degree, but the evidence for the prosecution, if credible, is ample to authorize his conviction under the indictment, in which he was charged as principal in the first degree, of being guilty as principal in the second degree. Rawlings v. State, 163 Ga. 406 (136 S. E. 448).
The rulings' contained in the third and fourth headnotes require no further elaboration.

Judgment affirmed.


All the Justices concur, except Atkinson and Hines, JJ., who dissent.